Citation Nr: 1013973	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  08-26 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC)
in Muskogee, Oklahoma



THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
incurred in connection with the Veteran's care at SouthCrest 
Hospital (SCH) on November 19 and 20, 2006, beyond the first 
24 hours after admission on November 18, 2006.



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The Veteran served on active duty from October 1966 to March 
1967 and from June 1970 to May 1977.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from decisions by the VAMC in Muskogee, 
Oklahoma.  The VAMC granted payment or reimbursement of 
expenses incurred in connection with the Veteran's emergent 
care at SCH during the first 24 hours after admission on 
November 18, 2006, but denied payment or reimbursement of all 
other medical expenses incurred during the Veteran's 
continued hospitalization at that facility through November 
21, 2006.

The appellant in this case is SCH; the facility that 
furnished the treatment in question.  38 C.F.R. § 17.123.  
Handling the appeal on behalf of SCH is AHC, a "collection" 
firm with which the appellant has an apparent contractual 
relationship.

On a VA Form 9 (Appeal to Board of Veterans' Appeals), 
received in September 2008, the appellant, through AHC, 
requested a BVA hearing in Washington, D.C.  That request was 
withdrawn in September 2009.


REMAND

The evidence of record reflects that the Veteran has been 
rated permanently and totally disabled effective from May 
1955.  This cannot be the correct date as it predates his 
service.  Clarification of this matter will be undertaken as 
part of the development requested below.  

The Veteran was admitted to SCH on November 18, 2006 for 
treatment of gangrenous heels.  The VAMC has determined, in 
effect, that his initial admission to SCH on November 18, 
2006 was emergent, and that VA facilities were not feasibly 
available therefor, see 38 U.S.C.A. § 1728 (West 2002), but 
that the medical emergency ended 24 hours after admission.

Under the version of the law in effect at the time of the 
care here in question, VA cannot approve payment or 
reimbursement of any unauthorized expenses incurred beyond 
the date on which a medical emergency has ended.  38 C.F.R. 
§ 17.121 (2006).  For purposes of adjudication, an emergency 
shall be deemed to have ended "at that point when a VA 
physician has determined that, based on sound medical 
judgment, a veteran . . . [w]ho received emergency hospital 
care could have been transferred from the non-VA facility to 
a VA medical center for continuation of treatment . . . ."  
Id.  See Bellezza v. Principi, 16 Vet. App. 145 (2002).

In the present case, it does not appear from the record that 
the appellant has been apprised of the applicable standard 
for determining when a medical emergency has ended.  Neither 
the notice provided the appellant under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009)), nor the statement 
of the case (SOC) simultaneously issued in July 2008 makes 
any reference to the standard set out in the version of 
38 C.F.R. § 17.121 in effect in November 2006.  In addition, 
although the record on appeal contains what appears to be an 
opinion from a VA physician to the effect that the 
appellant's claim should be approved for only the first 24 
hours after admission, the physician did not support that 
conclusion with any discussion or analysis of the relevant 
facts.  As such, it is not possible for the Board to 
determine whether his or her conclusion is grounded in 
"sound medical judgment."  See Bellezza v. Principi, 16 
Vet. App. at 149 (whether a VA physician exercised sound 
medical judgment in arriving at a conclusion under 38 C.F.R. 
§ 17.121 is a factual determination to be made by the Board).  
Additional evidentiary and due process development is 
required.  38 C.F.R. § 19.9 (2009).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Send a new VCAA notice letter to the 
appellant.  Among other things, the letter 
should inform the appellant that, under 
applicable law, the determination as to when 
a medical emergency has ended is made by a 
VA physician.  38 C.F.R. § 17.121 (2006).  
The appellant should be given a reasonable 
opportunity to respond to the notice, and 
any new or additional (i.e., non-
duplicative) evidence received should be 
associated with the record on appeal.

2.  Additional development should be 
undertaken, with the Regional Office or 
other appropriate organization to ascertain 
the correct effective date from which the 
permanent and total rating was assigned.

3.  Return the record on appeal to the VA 
physician who previously reviewed the case 
on reconsideration.  The physician should 
review the medical records from SCH, 
together with all of the other evidence of 
record, and provide a written opinion as to 
(1) whether the Veteran could have been 
transferred to a VA medical center at any 
time prior to his release from SCH on 
November 21, 2006 and, if so, (2) when the 
emergency leading to the admission to SCH 
ended.  If the physician who reviewed the 
case on reconsideration is not available, 
arrange to obtain the information from 
another qualified physician.  A complete 
rationale for all opinions must be supplied.

4.  Thereafter, take adjudicatory action on 
the matter here in question.  In so doing, 
consider and apply the provisions of 
38 C.F.R. § 17.121 (2006).  If any portion 
of the benefit sought remains denied, 
furnish a supplemental SOC (SSOC) to the 
appellant.  The SSOC should contain, among 
other things, a citation to, and summary of, 
38 C.F.R. § 17.121 (2006).

After the appellant has been given an opportunity to respond 
to the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
appellant until it receives further notice, but it may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this 
remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2009).

